Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5-9, 12-16 and 19-20 are presented for examination.

Response to Argument

Applicant’s Remarks filed on 1/15/21 has been fully considered but they are not persuasive.  
In the Remarks, Applicant argues that:
Sinha fails to teach responsive to an issue with functionality of the enterprise, presenting… as recited in claims 1, 8 and 15 
The Office provides no rationale as to why presenting a tool to a user of a user device responsive to an issue in the functionality of an enterprise application on that user device is a “predictable result” based on an administrator configuring diagnostic tools for a diagnostic system of a cloud-based system. 
Sinha fails to teach receiving a selection from the user of an issue type for the issue

In response to point (1), according to applicant, 
“In rejecting the claims, the Office asserts that Sinha discloses presenting tools to a user responsive to an issue with the functionality of an enterprise application. However, this is not the case. While Sinha discloses that diagnostic tools can be configured, such configuration is not presented to a user in response to an issue with functionality, but rather by the user selecting to configure those tools.”

(Remarks at 6-7)  Examiner respectfully disagree.  Sinha teaches responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of tools 
In response to points (2) and (3), the rejection provided the rationale why it would have been obvious to include presenting a list of issue type.  As stated in the rejection, although Sinha teaches responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of tools of issue types for selection, however, Sinha does not teach present a list of issue types.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any alternative presentation of selection such as issue types to substitute/replace the presentation of tools for issue types in order to obtain predictable results of user selection of different type of data to be captured for troubleshooting.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include presenting a list of issue types in Sinha’s system in order to allow the user to easily match/identify the user experienced issue with the presented list of issue types.   Similar to the presentation of issue type for user selection and collecting context specific information based on the selected issue type received from the user, Sinha teaching of presenting a list of tool types for issue types is for user selection and for collecting context specific information based on the selected tool type for issue type received from the user presenting a GUI of the analyzer app at launch (i.e., when the analyzer app runs/executes) to run tests (e.g., radio button to start test) including TraceRoute and Webload; The GUI presents a list of tools of 
Double Patenting 

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	
Instant Application
1. 	A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a user device to execute an enterprise application that performs steps of:
providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network and one or more of monitoring, antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system; 
responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of issue types for selection thereof and receiving a selection from the user of an issue type for the issue; and

collecting data, including context-specific Information., from the user device, the context-specific information being based on the selected issue type received from the user.





2. The non-transitory computer-readable storage medium of claim 1, wherein the computer-
transmitting the collected data to a back end server for troubleshooting of the issue.



5.    The non-transitory computer-readable storage medium of claim 1, wherein the plurality of issue types include any of Domain Name System (DNS) resolution, system overheating, system slowness, abnormal battery drain, and system crashes.
6.    The non-transitory computer-readable storage medium of claim 1, wherein the collected data is different for each of the plurality of issue types.


1. 	A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a user device to execute an enterprise application that performs steps of:
providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network and one or more of monitoring, antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system; 
responsive to a user request for troubleshooting an issue, presenting a user of the user device a fist of a plurality of issue types for selection thereof;
receiving a selection from the user of an issue type of the plurality of issue types,
collecting packets intercepted by the enterprise application, the packets intercepted including context-specific information, the context-specific information being based on the selected issue type received from the user;
storing the collected packets, including the context-specific information, on the user device; and
providing the issue type and the collected packets, including the context-specific information, for debugging of the issue type.

3.  The non-transitory computer-readable storage medium of claim 1, wherein the computer-readable code stored thereon is further programmed to perform steps of:




6.  The non-transitory computer-readable storage medium of claim 1, wherein the plurality of issue types include any of Domain Name System (DNS) resolution, system overheating, system slowness, abnormal battery drain, and system crashes.
7.  The non-transitory computer-readable storage medium of claim 1, wherein the collected data. Including the context-specific information, is different for each of the plurality of issue types.





Claims 1-2, 5 and 6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6 and 7  of  Patent Application 16992281 in view of Sinha. Claims 1-2, 5 and 6 of  this instant application do not claim responsive to an issue with the functionality of the enterprise application.  Sinha teaches responsive to an issue with the functionality of the enterprise application (Sinha [36][86] [87][105][106]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include Sinha’s teaching because by doing so it would improve the reliability and performance of the cloud based service for users ([35]). Except for the identified elements above, claims 1, 3, 6 and 7  of  Patent Application 16992281 contains every elements of Claims 1-2, 5 and 6 in the instant application and thus anticipate the claim of the instant application. Claim of the instant application therefore are not patently distinct from the earlier claim and as such are unpatentable over provisional obvious-type double patenting.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al, U.S. Patent Application Publication 2018/0115463 (hereinafter Sinha) in view of Chanak et al, U.S. Patent Application Publication 2018/0270201 (hereinafter Chanak).
As per claim 1, Sinha teaches the invention substantially as claimed for a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a user device to execute an enterprise application [79] that performs steps of:
providing functionality for the user device while operating on the user device including providing secure connectivity with a cloud-based system over a network and one or more or monitoring, antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system ([36][48][72][74][75][79]-[82][86], e.g., analyzer app providing functionality for user device including communicatively coupled with the cloud-based system providing functionalities such as monitor, security, antivirus, enterprise, access, etc. with a cloud-based system.  The analyzer app communicatively coupled to cloud-based system based on per-user authentication and security policy; The analyzer app authenticates the user when 
responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of tools of issue types for selection thereof (([36][86] [87][105][106], e.g., the analyzer app runs/executes responsive to detected issue such as events, anomalies, performance degradation, troubleshoot notification; [90][93][105][106], fig. 10, 21, 22, e.g., presenting a GUI of the analyzer app at launch (i.e., when the analyzer app runs/executes) to run tests (e.g., radio button to start test) including TraceRoute and Webload; The GUI presents a list of tools of issue types such as Webload for performance degradation associated with webpage loading issues and TraceRoute for performance degradation associated with connection/latency issues), and receiving a selection from the user of a tool of an issue type for the issue ([100], e.g., user selects TraceRoute as shown in fig. 21 or user selects WebLoad as shown in fig. 22); and
collecting data, including context-specific information ([83][84][85][106]), from the user device, the context-specific information being based on the selected tool of issue type received from the user ([84][85][93][100][106], e.g., collecting metrics/results from user device based on the selections on TraceRoute GUI/WebLoad GUI; collecting metrics/results from user device based on the selection to run test on TraceRoute GUI/WebLoad GUI).
Although Sinha teaches responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of tools of issue types for selection, however, Sinha does not teach present a list of issue types.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any alternative presentation of selection such as issue types to substitute/replace the presentation of tools for issue types in order to obtain predictable results of user selection of different type of data to be captured for troubleshooting.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Sinha does not teach operating in the background of the user device.  Chanak teaches an enterprise application providing functionality for a user device while operating in background on the user device ([61][65]) including providing secure connectivity with a cloud-based system over a network and one or more or monitoring antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system ([58][61][65][71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chanak’s teaching into Sinha’s system in order to provide virtual access functionality to Sinha’s system, thus improve the access security in Sinha’s system [61].
As per claim 2, Sinha and Chanak teach the invention substantially as claimed in claim 1.  Sinha further teach wherein the computer-readable code stored thereon is further programmed performs steps of: transmitting the collected data to a back end server for troubleshooting of the issue ([89], e.g., metric or results are sent to cloud servers for analysis)
As per claim 5, Sinha and Chanak teach the invention substantially as claimed in claim 1.  Sinha further teach the plurality of issue types include any of Domain Name System (DNS) resolution, system overheating, system slowness, abnormal battery drain, and system crashes ([86][87], e.g., performance degradation associated with response time).
As per claim 6, Sinha and Chanak teach the invention substantially as claimed in claim 1.  Sinha further teach wherein the collected data is different for each of the plurality of issue types ([106][85], e.g., collect data such as SLA metric/time to load a webpage for Webload; [84][87], e.g., collect data such as throughput, error rates, jitter, host latency, latency per hop for Traceroute).

As per claim 8, Sinha teaches the invention substantially as claimed for a user device comprising:
a network interface communicatively coupled to a network; a processor communicatively coupled to the network interface; and memory storing computer-executable instructions for an enterprise application that, when executed, cause the processor (fig. 4) to
provide functionality for the user device while operating on the user device including providing secure connectivity with a cloud-based system over a network and one or more or monitoring, antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system ([36][48][72][74][75][79]-[82][86], e.g., analyzer app providing functionality for user device including communicatively coupled with the cloud-based system providing functionalities such as monitor, security, antivirus, enterprise, access, etc. with a cloud-based system.  The analyzer app communicatively coupled to cloud-based system based on per-user authentication and security policy; The analyzer app authenticates the user when it is first opened communication with the cloud-based system [96][98][70][75] [80]-[83] (i.e., the analyzer app provides secure connectivity with cloud-based system)); 
responsive to an issue with the functionality of the enterprise application, present a user of the user device a list of a plurality of tools of issue types for selection thereof (([36][86] [87][105][106], e.g., the analyzer app runs/executes responsive to detected issue such as events, anomalies, performance degradation, troubleshoot notification; [90][93][105][106], fig. 10, 21, 22, e.g., presenting a GUI of the analyzer app at launch (i.e., when the analyzer app runs/executes) to run tests (e.g., radio button to start test) including TraceRoute and Webload; The GUI presents a list of tools of issue types such as Webload 
collect data, including context-specific information ([83][84][85][106]),  from the user device, the context-specific information being based on the selected tool of issue type received from the user ([84][85][93][100][106], e.g., collecting metrics/results from user device based on the selections on TraceRoute GUI/WebLoad GUI; collecting metrics/results from user device based on the selection to run test on TraceRoute GUI/WebLoad GUI).
Although Sinha teaches responsive to an issue with the functionality of the enterprise application, present a user of the user device a list of a plurality of tools of issue types for selection, however, Sinha does not teach present a list of issue types.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any alternative presentation of selection such as issue types to substitute/replace the presentation of tools for issue types in order to obtain predictable results of user selection of different type of data to be captured for troubleshooting.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include presenting a list of issue types in Sinha’s system in order to allow the user to easily match/identify the user experienced issue with the presented list of issue types.   
Sinha does not teach operating in the background of the user device.  Chanak teaches an enterprise application providing functionality for a user device while operating in background on the user device ([61][65]) including providing secure connectivity with a cloud-based system over a network and one or more or monitoring antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system ([58][61][65][71).

As per claim 15, Sinha teaches the invention substantially as claimed for a method implemented by an enterprise application [79], comprising: providing functionality for the user device while operating on the user device including providing secure connectivity with a cloud-based system over a network and one or more or monitoring, antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system ([36][48][72][74][75][79]-[82][86], e.g., analyzer app providing functionality for user device including communicatively coupled with the cloud-based system providing functionalities such as monitor, security, antivirus, enterprise, access, etc. with a cloud-based system.  The analyzer app communicatively coupled to cloud-based system based on per-user authentication and security policy; The analyzer app authenticates the user when it is first opened communication with the cloud-based system [96][98][70][75] [80]-[83]  (i.e., the analyzer app provides secure connectivity with cloud-based system)); 
responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of tools of issue types for selection thereof (([36][86] [87][105][106], e.g., the analyzer app runs/executes responsive to detected issue such as events, anomalies, performance degradation, troubleshoot notification; [90][93][105][106], fig. 10, 21, 22, e.g., presenting a GUI of the analyzer app at launch (i.e., when the analyzer app runs/executes) to run tests (e.g., radio button to start test) including TraceRoute and Webload; The GUI presents a list of tools of issue types such as Webload for performance degradation associated with webpage loading issues and TraceRoute for performance degradation associated with connection/latency issues) and receiving a selection from the user of a tool of an issue type for the issue ([100], e.g., user selects TraceRoute as shown in fig. 21 or user selects WebLoad as shown in fig. 22); and

Although Sinha teaches responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of tools of issue types for selection, however, Sinha does not teach present a list of issue types.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any alternative presentation of selection such as issue types to substitute/replace the presentation of tools for issue types in order to obtain predictable results of user selection of different type of data to be captured for troubleshooting.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include presenting a list of issue types in Sinha’s system in order to allow the user to easily  match/identify the user experienced issue with the presented list of issue types.   
Sinha does not teach operating in the background of the user device.  Chanak teaches an enterprise application providing functionality for a user device while operating in background on the user device ([61][65]) including providing secure connectivity with a cloud-based system over a network and one or more or monitoring antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system ([58][61][65][71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chanak’s teaching into Sinha’s system in order to order to provide access virtual access functionality to Sinha’s system, thus improve the access security in Sinha’s system [61].

As per claims 12 and 19, they are rejected for the same reason as claim 5 above.
As per claims 13 and 20, they are rejected for the same reason as claim 6 above.
As per claim 14, it is rejected for the same reason as claim 7 above.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454